In a proceeding under article 78 of the Civil Practice Act, order denying appellant’s motion for an order directing and commanding the respondent to restore the appellant’s hack license, which was revoked by the respondent, unanimously affirmed, without costs. Under section 436 of the New York City Charter (1938), and subdivision 40 of section 436-2.0 of the Administrative Code of the City of New York, the respondent had power to revoke the license for violation of paragraph (b) of subdivision 24 of section 436-2.0 of the Administrative Code (refusal to accept a passenger). While it might be desirable to determine the facts by means of testimony under oath, the statutes do not require either a hearing or testimony under oath. Present — Hagarty, Acting P. J., Johnston, Adel, Aldrich and Nolan, JJ. [See post, p. 1025.}